United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 15-1345                                                  September Term, 2016
                                                                                SEC-3-15006
                                                         Filed On: June 26, 2017
Raymond J. Lucia Companies, Inc. and
Raymond J. Lucia,

               Petitioners

      v.

Securities and Exchange Commission,

               Respondent


      BEFORE:         Garland, Chief Judge,* and Henderson, Rogers, Tatel, Brown,
                      Griffith, Kavanaugh, Srinivasan, Millett, Pillard, and Wilkins,
                      Circuit Judges

                                      JUDGMENT

       This cause came on to be heard on the petition for review of an order of the
Securities & Exchange Commission and was argued by counsel. On consideration
thereof, it is

       ORDERED and ADJUDGED that the petition for review is denied by an equally
divided court. See D.C. Cir. Rule 35(d).

                                         Per Curiam


                                                           FOR THE COURT:
                                                           Mark J. Langer, Clerk

                                                   BY:     /s/
                                                           Michael C. McGrail
                                                           Deputy Clerk




      *
          Chief Judge Garland did not participate in this matter.